DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 10/15/2020 are acknowledged.  Claim 17 is amended; claims 7-13 and 20-22 are canceled; claims 1-6, 14-19 and 23-27 are pending; claims 1-6 and 14-16 are withdrawn; claims 17-19 and 23-27 will be examined on the merits.

Information Disclosure Statement
The information disclosure statements submitted on 7/3/2020 and 12/21/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17-19 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansbridge, WO 02/098365 (Foreign document cite 1, IDS, 2/22/2016; herein “Mansbridge”) in view of West et al., Dermatologic Surgery, 1998 (cite U, PTO-892, 7/13/2017; herein “West”), NPL document "EMEA" (cite U, PTO-892, 7/21/2016), Maslowski et al., WO 2008/027984 (cite 2, IDS, 12/9/2013; herein “Maslowski”), NPL document "Human pathogens" (cite W, PTO-892, 7/21/2016), Lindner et al., WO 2008/083223 (cite N, PTO-892, 1/9/2019; herein “Lindner”) and Dawson, LAL Update, 1998 (cite V, PTO-892, 7/21/2016; herein “Dawson”).
Mansbridge teaches methods of making allogeneic topical cell-free formulations comprising collecting biopsy samples of tissue comprising human dermal fibroblasts from donors, seeding fibroblast cells from a working cell bank into a bioreactor, collecting conditioned media from the fibroblast cells in the bioreactor and incorporating the conditioned media into the allogeneic topical cell-free formulations (Abst.; [068], [075-7]).  Mansbridge teaches that the human dermal fibroblasts are isolated from a biopsy collected from a donor, cultured in tissue culture flasks (i.e. a working cell bank), passaged weekly using a 1 to 10 split, and expanded into roller bottles (i.e. bioreactors) [068].  Mansbridge teaches that conditioned media (CM) from the bioreactors is filtered and concentrated, removing particulate matter such as cell debris [075], i.e. cell-free.  Mansbridge teaches that the topical cell-free formulations were allogeneic because the formulations comprise CM from male (foreskin) dermal fibroblasts [068] and are applied to female subjects [0101].
 Mansbridge teaches that their method comprising expansion of human dermal fibroblasts from a human dermal biopsy (human foreskin) by serial passage in tissue culture but doesn’t recite that the dermal fibroblasts are from a punch biopsy or from behind the ear (post-auricular).  However, a person of ordinary skill in the art at the time 
West teaches collecting dermal fibroblasts from a 3-mm post-auricular punch biopsy for expansion of the cells by serial passage in cell culture and teaches that post-auricular skin is sun protected, i.e. at less risk for sun damage (p. 510, ¶3).
Maslowski teaches methods of expansion of fibroblasts from human dermal biopsies with a minimum of passages (Abst.) wherein the human dermal biopsy consists of three 3-mm circular biopsies (p. 2, ¶2; e.g. three 3-mm punch biopsies) and treating the biopsied material with digestive enzymes to produce a cell suspension comprising fibroblasts (pp. 15-16, spanning ¶).  
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to use human dermal fibroblasts from three 3-mm post-auricular punch biopsies in Mansbridge’s method with a reasonable expectation of success because West successfully uses post-auricular skin biopsies as a source of human dermal fibroblasts and would have been motivated to do so because post-auricular skin is sun protected and at less risk for sun damage and Maslowski teaches successfully using three 3-mm human dermal punch biopsies for expanding human dermal fibroblasts from human dermal biopsy with a minimal amount of passaging.
Mansbridge teaches using working banks of the human dermal fibroblasts (monolayer cultures in [068]) for seeding the bioreactors [077], but doesn’t specifically teach that the biopsy samples of tissue comprising fibroblasts from the donors were used for establishing master cell banks from the biopsy samples or establishing working cell banks from the master cell banks; however, a person of ordinary skill in the art at 
EMEA teaches that master cell banks (MCBs) may be prepared from the cells which produce the biotechnological product so that the starting source for each production lot is characterized (p. 4, “2.1.3 Generation of the Cell Substrate”, “2.2 Cell Banking”), because manufacturers are responsible for ensuring the quality of each cell bank by performing tests on each bank (Ibid.).  EMEA teaches that the parental cell line from which the MCB is to be established may be characterized before establishing the MCB (Ibid.); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Mansbridge in view of West and EMEA wherein the cells are characterized at each passage before the establishment of the MCB because it would ensure that the quality of the MCB is that of the starting cells.
EMEA teaches that a working cell bank (WCB) is derived from one or more containers of the master cell bank (MCB), and that it is the WCB which is typically used to directly provide cells for the manufacturing process; that additional WCBs are 
2, fed with fresh media twice weekly, passaged one to ten weekly [068] but doesn’t recite the specific series of standard tissue culture steps listed in claim 17 steps i) - xiv); however, a person of ordinary skill in the art at the time of the invention would have found it obvious to expand fibroblasts in culture by serial passage using these standard tissue culture procedures as exemplified in Maslowski.  Maslowski teaches (p. 15-19, “Example 1: Generation of minimally-passaged fibroblasts from small biopsy specimen”) expansion of human dermal fibroblasts from a skin biopsy comprising the steps of washing the biopsy tissue (p. 15, ¶3), treating the biopsy tissue with a collagenase/neutral protease enzyme cocktail (pp. 15-16, spanning ¶), incubating the biopsy tissue at 37.0 ± 2°C for 2 hours (Id.), neutralizing the enzyme cocktail by adding growth media to the cell suspension from the biopsy tissue (p. 16, ¶2), seeding the cell suspension into a cell culture flask for initiation of cell growth and expansion (p. 16, ¶3), incubating the cells at 37 ± 2.0 °C with 4-6% CO2 (i.e. 5.0 ± 1.0 % C02) and adding fresh complete growth media every three to five days (Id.) and passaging generally within about 2 weeks to 30 days (p. 16, last ¶; i.e. incubating for no longer than 30 days prior to passaging), passaging the cells using trypsin when the cells reach about 40 - 100% confluence (pp. 16-17, spanning ¶; i.e. monitoring confluence throughout the process to ensure adequate seeding densities during culture splitting, trypsinizing the cells when cell confluence is greater than or equal to 40% in the flask and seeding the cells into a larger flask for continued cell expansion), incubating the cells at 37 ± 2.0 °C with 5.0 ± 1.0 % CO2 and adding fresh growth media every three to 2 and adding fresh complete growth media every five to seven days (p. 18, ¶2-3) and harvesting the cells when cell confluence is 95% or more (p. 19, ¶1) which would be within 20 days of seeding the cells absent sufficient evidence to the contrary.  A person of ordinary skill in the art at the time of the invention would have found it obvious to use Maslowski’s method of expansion of human dermal fibroblasts by serial passage in tissue culture in the method made obvious by Mansbridge in view of West because Maslowski teaches that their method using minimal passaging may increase viability and effectiveness of the fibroblasts (pp. 1-2, spanning ¶).
Maslowski teaches directly incubating (i.e. without mincing) the washed, biopsied tissue with collagenase/neutral protease enzyme cocktail for 120 minutes; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to directly incubate the biopsy tissue (i.e. without mincing) with collagenase/neutral protease enzyme cocktail for no longer than one hour as evidenced by Lindner.
Lindner, like Maslowski, teaches methods of producing human dermal fibroblast cultures by minimally passaging the dermal cells isolated from biopsies (Abst.) and teaches liberating the human dermal fibroblasts from the biopsy material in order to culture the cells by directly incubating the biopsy material with dissociative enzymes wherein the enzyme is inactivated after 5 to 60 minutes of digestion (p. 8, ll. 11-19), wherein the tissue is in the digestive medium for 30 minutes to one hour (p. 5, l. 28 – p. 
Lindner teaches two embodiments of their method wherein the first embodiment of the method comprises directly treating (i.e. without mincing) a ‘small biopsy’ with dissociative enzymes and inactivating the enzyme after 5 – 60 minutes (p. 8, ll. 13-19; Example 1, p. 15, ll. 5-24; Example 2, p. 15, l. 26 – p. 16, l. 18) and a second embodiment when a large number of cells are needed (wherein the burn site is substantially larger than a small biopsy) wherein the tissue sample is first broken into smaller pieces with a tissue grinder before digestion with the dissociative enzymes (p. 8, ll. 20-24).
2, i.e. 400 – 1200 mm2 (p. 8, ll. 11-13) whereas the biopsies in the method made obvious by Mansbridge in view of West, EMEA and Maslowski as set forth above are three 3-mm punch biopsies comprising a total of 21.2 mm2 (3 biopsies of 7.07 mm2 – 3 mm diameter punch = 1.5 mm radius. Punch area = πr2 = 3.14 x (1.5)2 = 7.07 mm2) which are 1.8 - 5.3% the size of Lindner’s ‘small biopsy’, i.e. about 20 times smaller than the ‘small biopsy’ in Lindner; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the tissues do not require grinding because neither Mansbridge or Maslowski teach grinding or mincing the sample and Lindner demonstrates ‘small biopsies’ can be processed without grinding or mincing wherein the ‘small biopsies’ in Lindner are about 20 times larger than the biopsies in the method made obvious by Mansbridge in view of West, EMEA, Maslowski and Lindner.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Mansbridge in view of EMEA, West and Maslowski wherein the three 3-mm human post-auricular punch biopsies are dissociated by incubating with liberase at 37 °C for up to 1 hour without mincing with a reasonable expectation of success because Lindner teaches methods for successfully producing unpassaged or minimally passaged dermal cells from human dermal biopsies comprising dissociating the cells from the biopsy material by incubating with liberase at 37 °C for up to 1 hour without mincing which would reduce the processing time in the method and would expose the biopsy sample to protease for a shorter period of time.
Mansbridge, West and Maslowski don’t specifically recite evaluating morphology of the cells at each passage and prior to harvest to monitor the culture purity throughout 
EMEA teaches that the characterization can be determining that the banked cells are what they are represented to be by morphological analysis and evaluation of purity from adventitious cellular contaminants (p. 7, “2.3.1 Tests of Identity”, “2.3.2 Tests of Purity”); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to evaluate the morphology of the cells at each passage and prior to harvest to monitor the culture purity throughout the process and to evaluate the presence of keratinocytes (i.e. cellular contaminants other than fibroblasts) in the cell culture.  EMEA teaches that for human cell lines, the state of health or medical history of the original donor including tests of the donor for pathogenic agents should be characterized (p. 3, '2.1.2 Origin, Source, and History of Cells', ¶2); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to screen the donors in the methods made obvious by Mansbridge, West, Maslowski, Lindner and 
Regarding claims 25-27, a person of ordinary skill in the art at the time of the invention would have found it obvious to make allogeneic topical cell-free formulations wherein the collected conditioned media is combined with an excipient for topical administration wherein the collected conditioned media can be dried prior to the addition of the excipient and wherein the allogeneic topical cell-free formulation comprising the excipient can be a gel, emulsion, cream, or the like because Mansbridge teaches methods of making allogeneic topical cell-free formulations wherein the collected conditioned media is combined with an excipient for topical administration such as a pharmaceutical cream base, an oil-in-water emulsion, a water-in-oil emulsion or a gel and the conditioned media can be dried before incorporation into cosmetic, cosmeceutical, or pharmaceutical formulations ([029], [077]); therefore, claims 25-27 are prima facie obvious.
Regarding claim 23, EMEA teaches providing a quality assessment of the Master Cell Bank (MCB) (p. 4, ‘2.1.3 Generation of the Cell Substrate’, ¶1); that it is important to prevent a contaminated cell substrate (or bank) from being used in production and to avoid a loss of product availability or development time resulting from the need to recreate a cell bank found to be unusable due to contamination; to avoid microbial 
EMEA describes the safety tests as comprising testing for sterility, i.e. presence of microbial contamination (as described above and pp. 6-8, ‘2.3 General Principles of Characterisation and Testing of Cell Banks’, ¶1; ‘2.3.2 Tests of Purity’, ¶1, 6, 7); comprising testing for toxins (p. 6, ‘2.3 General Principles of Characterisation and Testing of Cell Banks’, ¶1); comprising testing for mycoplasma (pp. 7-8, ‘2.3.2 Tests of Purity’, ¶3-4) and comprising testing for viruses (p. 8, ‘2.3.2 Tests of Purity’, ¶5).  Although EMEA teaches testing the cell banks for toxins, EMEA doesn’t specifically recite that the toxin comprises endotoxin; however, a person of ordinary skill in the art at the time of the invention would have found it obvious that a toxin tested for in the safety tests of the MCB would comprise endotoxin because Dawson teaches that the presence of endotoxin can be detrimental to the manufacturing of biopharmaceuticals not only because one doesn’t want endotoxin in the finished product but also because endotoxins can influence the process of secretion of cell products, in the development of commercial cell lines and can alter the production of cytokines in the cells (pp. 1-2, 
Regarding claim 18, EMEA teaches screening donors for pathogenic agents but EMEA doesn’t specifically recite screening donors for human immunodeficiency virus (HIV) and hepatitis B; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to screen donors for HIV and hepatitis B because NPL pdf document "Human pathogens" from the CDC teaches that the potential hazards associated with human cells include the blood-borne pathogenic diseases HIV and HBV (hepatitis B virus) (p. 383, ‘Potential Laboratory Hazards’); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to screen the donors in the methods made obvious by Mansbridge and EMEA for the blood-borne pathogenic diseases HIV and HBV because EMEA teaches that the presence of pathogenic agents in the donor should be characterized and "Human pathogens" 
Regarding claim 19, a person of ordinary skill in the art at the time of the invention would have found it obvious to use human dermal fibroblasts from three 3-mm post-auricular punch biopsies in Mansbridge’s method with a reasonable expectation of success because West successfully uses post-auricular skin biopsies as a source of human dermal fibroblasts and would have been motivated to do so because post-auricular skin is sun protected and at less risk for sun damage and Maslowski teaches successfully using three 3-mm human dermal punch biopsies for expanding human dermal fibroblasts from human dermal biopsy with a minimal amount of passaging; therefore, claim 19 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.   Regarding the rejection of claims 17-19 and 23-27 under 35 U.S.C. § 103 over Mansbridge in view of West, “EMEA”, Maslowski, “Human pathogens”, Lindner and Dawson, Applicants present piecemeal arguments against the references individually, arguing that none of the seven references anticipate the claims (“none of the seven cited references disclose a method of making an allogenic topical cell-free formulation comprising evaluating morphology at each passage and prior to harvest and evaluating the presence of keratinocytes in the cell culture in establishing master cell banks from biopsy samples.”, Remarks, p. 7, ¶1) which would not be expected because the rejection is an obviousness rejection based on the combined disclosures.  In response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants allege that “The evaluations recited in claim 17 are two separate steps in establishing the MCB, not broadly characterizing a MCB after it is prepared, as is disclosed by EMEA. Thus, the claimed subject matter is not obvious in view of the combination of cited references” (Remarks, p. 7, ¶1).  Applicants are incorrect that EMEA only recites broadly characterizing a MCB after it is established rather than characterizing the cell preparations while establishing the MCB, because the EMEA document discusses characterizing the cell lines during the establishment of the MCB (EMEA, p.4, “2.1.3 Generation of the Cell Substrate”) and teaches that characterization of the cell lines can be morphological analysis and evaluation of purity from adventitious cellular contaminants (p. 7, “2.3.1 Tests of Identity”, “2.3.2 Tests of Purity”); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to evaluate the morphology of the cells at each passage and prior to harvest to monitor the culture purity throughout the process of the establishment of the MCB and to evaluate the presence of keratinocytes (i.e. cellular contaminants other than fibroblasts) in the cell culture throughout the process of the establishment of the MCB.  
Hence, Applicants’ allegation that it is non-obvious to evaluate the morphology of the cells and characterize cellular contaminants such as keratinocytes at each passage and prior to harvest when establishing the MCB is not persuasive.

Applicants admit that Lindner teaches “that tissue is digested with "a pre-warmed solution of liberase enzyme for about 60 minutes" and, in a separate step, the "tube was then placed on an orbital shaker incubated at 37.0 ± 2°C at 100 rpm for 60 minutes."” (Remarks, p. 8, ¶1) but argue that “Lindner states the temperature of the liberase was only "pre-warmed."”, argue that “Lindner requires no specific temperature for incubation”, argue that “Lindner is silent as to the temperature that the tissue is digested” and suggest that Lindner teaches “incubating the tissue for 60 minutes without indicating the very specific temperature of 37.0 ± 2°C.” (Remarks, p. 8, ¶1-2)  This is completely unpersuasive because Lindner teaches that after the pre-warmed Liberase was added “The conical tube was then placed on an orbital shaker incubated at 37.0 ± 2.0 °C at 100 rpm for about 60 minutes.”  Hence, Lindner clearly teaches that digestion with Liberase is conducted at 37 °C and Applicants assertions to the contrary are wholly unbelievable.
Applicants appear to argue that Lindner requires grinding the tissue prior to digestion with Liberase.  This is not correct.  As described above, Lindner teaches two embodiments of their method wherein the first embodiment of the method comprises 
Lindner teaches that their ‘small biopsy’ is 4 – 12 cm2, i.e. 400 – 1200 mm2 (p. 8, ll. 11-13) whereas the biopsies in the method made obvious by Mansbridge in view of West, EMEA and Maslowski as set forth above are three 3-mm punch biopsies comprising a total of 21.2 mm2 (3 biopsies of 7.07 mm2 – 3 mm diameter punch = 1.5 mm radius. Punch area = πr2 = 3.14 x (1.5)2 = 7.07 mm2) which are 1.8 - 5.3% the size of Lindner’s ‘small biopsy’, i.e. about 20 times smaller than the ‘small biopsy’ in Lindner; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the tissues do not require grinding because neither Mansbridge or Maslowski teach grinding or mincing the sample and Lindner demonstrates ‘small biopsies’ can be processed without grinding or mincing wherein the ‘small biopsies’ in Lindner are about 20 times larger than the biopsies in the method made obvious by Mansbridge in view of West, EMEA, Maslowski and Lindner.
Applicants argue that no motivation is given for looking to Lindner for the time of incubation (p. 7, last ¶).  The rejection set forth above establishes that the ordinarily skilled artisan would apply the teachings of Lindner because Lindner’s digestion method would reduce the processing time in the method and would expose the biopsy sample to protease for a shorter period of time.
.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651